Citation Nr: 0709824	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  07-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower  extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

3.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to December 
1953. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005  rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for peripheral neuropathy of the lower right 
extremity,  peripheral neuropathy of the lower left 
extremity, and gout.

In a letter dated in December 2004, the veteran claimed 
service connection for a skin condition.  He reasserted his 
claim in a letters dated in February 2005 and March 2005.  
Review of the claims folder shows that this claim has yet to 
be adjudicated by the RO.  The veteran's claim for service 
connection for a skin disorder is referred to the RO for 
appropriate disposition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Having reviewed the entire record in this case, the Board 
finds that a remand is necessary to address peripheral 
neuropathy of the lower extremities and gout.  

The veteran reports that he had a cold injury protocol 
examination at the James Haley VA medical center in January 
2006.  VA must obtain and consider its own medical records.  
38 U.S.C.A. § 5103A(c)(2) (West 2002).  A review of the 
claims folder indicates that the veteran's VA medical records 
have not been obtained.  The agency of original jurisdiction 
(AOJ) should obtain and consider these records.  See Bell v. 
Derwinski, 2 vet. App. 611 (1992).

The veteran's notice of disagreement (NOD) shows that he 
disagreed with the September 2005 rating decision relative to 
all requested benefits.  However, the statement of the case 
(SOC) only addressed the neuropathy claims, and not the 
gout.  The veteran's correspondence makes it clear that he 
intended his NOD to express disagreement with all issues.  
Where a claimant files a NOD and the RO has not issued a SOC, 
the issue must be remanded to the RO for an SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain complete copies of the 
veteran's VA medical records, 
including the January 2006 cold 
injury protocol examination report, 
and associate them with the claims 
folder.  

2.  Upon completion of the above, 
review the entire record and 
readjudicate the claims for service 
connection for right and left 
peripheral neuropathy and gout.  If 
the determination on the claim for 
service connection for gout remains 
unfavorable to the veteran, he and 
his representative should be 
furnished a SOC.  If the 
determination on the claims for 
service connection for peripheral 
neuropathy remains unfavorable to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the 
claims file since the last statement 
of the case.  The SOC and / or SSOC 
must contain a summary of the 
evidence relating to the claim, a 
summary of the laws and regulations 
relating to the claim, and a 
statement of the determinations on 
the claim, along with a statement 
providing the reasons for such 
determinations.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as 
appropriate.

The purpose of this remand is to comply with governing law 
and adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



